Cite as 2017 Ark. App. 197


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-16-227



                                                 Opinion Delivered: March   29, 2017
AGILITY FINANCIAL CREDIT UNION
                      APPELLANT APPEAL FROM THE SEBASTIAN
                                 COUNTY CIRCUIT COURT,
V.                               FORT SMITH DISTRICT
                                 [NO. 66FCV-15-162]
GAYLA LARGENT AND WESTERN
ARKANSAS TITLE SERVICES, LLC
                       APPELLEES HONORABLE JAMES O. COX,
                                 JUDGE



                                                 DISMISSED WITHOUT PREJUDICE


                                 MIKE MURPHY, Judge

        Appellant Agility Financial Credit Union (Agility) appeals a December 2, 2015,

 Sebastian County Circuit Court order vacating a foreign judgment it had registered in that

 county against appellee, Gayla Largent. We cannot reach the merits because a claim of the

 intervenor was left unaddressed, and this appeal is therefore premature. We dismiss without

 prejudice.

        Agility obtained a judgment against Largent in Shelby County, Tennessee, and

 registered that judgment in Sebastian County, Arkansas, where Ms. Largent owned real

 property. Ms. Largent initially moved to vacate the foreign judgment, alleging that the

 affidavit accompanying it was not signed, and the circuit court granted the motion the same

 day. Four days later, the court set aside its order vacating the judgment upon learning that
                                Cite as 2017 Ark. App. 197

the affidavit did, in fact, have all the appropriate signatures. It reinstated the foreign

judgment nunc pro tunc to its original filing date of February 23, 2015.

       During that four-day period between when the judgment was vacated and

retroactively reinstated, Largent sold real property situated in Sebastian County to a third

person for roughly $58,000, and the closing was handled by Western Arkansas Title Services,

LLC (WATS).

       Largent again moved to set aside the registration of the foreign judgment on July 28,

2015. This time, she argued, among other things, that the foreign judgment was not properly

registered because the copy of the foreign judgment had not been certified by the Shelby

County Circuit Clerk on its face as required by Arkansas Rule of Civil Procedure 44. Agility

then made demand upon WATS in the amount of the sales price of the real property, and

WATS was permitted to intervene and file a petition seeking a declaration that it “has no

duty to pay any sum over to [Agility]” on the basis that the copy of the foreign judgment

had not been properly certified in accordance with Rule 44. Agility responded, arguing that

the registration complied with the Uniform Enforcement of Foreign Judgment Act and that

the court was required by the United States Constitution to give full faith and credit to the

foreign judgment.

       The court ultimately ruled in Largent’s favor, finding that, to be properly

authenticated, a foreign judgment must be “attested or certified to be a true copy of the

original document on file with the official custodian of record.” That is to say that, even if

a foreign judgment complies with the language of Arkansas Code Annotated section 16-66-




                                              2
                                    Cite as 2017 Ark. App. 197

602 and United States Code Annotated section 1738, if it does not strictly comply with

Arkansas Rule of Civil Procedure 44, it is deficient for purposes of registration in this state.

       Arkansas Rule of Appellate Procedure–Civil 2(a)(1) (2016) provides that an appeal

may be taken only from a final judgment or decree entered by the circuit court. While no

party has raised this issue, whether an order is final for appeal purposes is a jurisdictional

question that this court will raise sua sponte. Miracle Kids Success Acad., Inc. v. Maurras, 2016
Ark. App. 445, at 2–3, 503 S.W.3d 94, 95. Agility appeals and asserts that the court erred

in setting aside the registration of the foreign judgment; however, the orders entered only

address Largent and her claims. WATS’s petition to intervene, in which it sought declaratory

relief, is not addressed in any orders in either the addendum or the record. When more than

one claim for relief is presented in an action or when multiple parties are involved, and

absent a certification of final judgment, an order that adjudicates fewer than all the claims

or the rights and liabilities of fewer than all the parties is not a final, appealable order. Ark.

R. Civ. P. 54(b); Miracle Kids Success Acad., 2016 Ark. App. 445, at 2–3, 503 S.W.3d at 95.

       Because the intervenor’s claim was left unresolved, the order from which Agility

appeals is not final. We dismiss.

       Dismissed without prejudice.

       GLADWIN and HARRISON, JJ., agree.

       Pinnacle Law Firm, PLLC, by: Matthew D. Campbell, for appellant.

       Hayes, Johnson & Conley, PLLC, by: Christopher B. Conley, for appellee Gayla Largent.

       Walters, Gaston, Allison & Parker, by: Troy Gaston, for appellee Western Arkansas Title
Services.




                                                3